EXHIBIT 99.1 FOR IMMEDIATE RELEASE CONTACT: SANDY PFAFF April 20, 2009 415-633-3224 spaff@peppercom.com BANK OF MARIN BANCORP ANNOUNCES HEALTHY FIRST QUARTER EARNINGS BANK CONTINUES STEADY GROWTH WITH FOCUS ON SUPPORTING LOCAL ECONOMY Novato, CA Bank of Marin Bancorp (Nasdaq: BMRC) President and CEO Russell A. Colombo announced first quarter 2009 earnings for Bank of Marin Bancorp (“Bancorp”) of $3.2 million, compared to $3.3 million in the first quarter of 2008 and $2.8 million in the fourth quarter of 2008. “The Bank continues to produce strong results despite the challenging economic climate,” said Russell A. Colombo, President and Chief Executive Officer. “Excluding non-recurring items, earnings are up and both loans and deposits experienced healthy growth. The success of community banks like Bank of Marin contributes to the recovery of our local economy and is vital to the overall health of our financial system.” Loans totaled $921.6 million at March 31, 2009, which represents an increase of $152.0 million, or 19.8%, over the first quarter of 2008.The mix of loans reflects an increase in the percentage of home equity lines of credit, as well as a slight increase in the percentage of commercial loans and a slight decrease in commercial real estate loans in line with the Bank’s strategic plan to diversify loan concentrations. In the first quarter of 2009 and 2008, the Bank’s loan loss provision totaled $1.2 million and $0.6 million, respectively. The allowance for loan losses as a percentage of loans totaled 1.12% at March 31, 2009 compared to 1.07% a year ago. The increase in the loan loss reserve reflects strong loan growth and an increased factor for economic uncertainty. Non-accrual loans totaled $7.4 million, or 0.8%, of the Bank’s loan portfolio at March 31, 2009, compared to $6.7 million, or 0.8%, at December 31, 2008, and a nominal amount a year ago.Loans past due 30 to 89 days totaled $11.7 million at March 31, 2009, 84% of which are less than 60 days past due.“We do not deem most of these loans to be potential problem credits,” said Colombo. “We expect renewals or extensions in the normal course of business to return over 90% of the 30-to-89-day-past-due loans to current status.“ Deposits totaled $859.4 million at March 31, 2009, which represents an increase of 13.1% over March 31, 2008.“We are pleased with the growth in deposits because it reflects the confidence our customers place in us,” said Colombo, “and we will continue to operate in a manner that positions Bank of Marin as a strong and stable institution in any economic climate.” Late in the first quarter of 2008, the Bank began to offer a new deposit product, CDARS®, short for Certificate of Deposit Account Registry Service, a network through which the Bank offers Federal Deposit Insurance Corporation insurance coverage in excess of the $250 thousand regulatory maximum by placing deposits in multiple banks participating in the network.CDARS® reciprocal deposits totaled $50.6 million at March 31, 2009. Bancorp’s total risk-based capital totaled 11.3% at March 31, 2009 after repayment of the TARP capital. The first quarter 2009 efficiency ratio of 53.81% improved eight basis points from the same quarter last year.“Our capital levels exceed regulatory well-capitalized standards, which positions us to weather this economic storm,” said Christina Cook, Chief Financial Officer. “Strong capital levels and efficient operations are priorities of Management.” Diluted earnings per common share in the first quarter of 2009 were $0.37, compared to $0.63 in the first quarter of 2008. The 2009 first-quarter earnings per common share were reduced by $0.25 as a result of the non-recurring accelerated accretionof the redemption premium resultingfrom our early repurchase of the preferred stock that had been issued to the U.S. Department of the Treasury (the “Treasury”) under the voluntary Capital Purchase Program (“CPP”)discussed below, and dividends on the preferred stock. In accordance with accounting guidance, upon repurchase of preferred stock, the excess of the repurchase price and the carrying amount of the preferred stock should be subtracted from net earnings to arrive at net earnings available to common stockholders in the calculation of earnings per share.Further, the first-quarter 2008 net income includes a pre-tax non-recurring gain of $457 thousand related to the mandatory redemption of a portion of the Bank's shares in Visa Inc. and the reversal of a pre-tax charge of $242 thousand that was originally recorded in the fourth quarter of 2007, for the potential obligation to Visa Inc. in connection with certain litigation indemnifications provided to Visa Inc. by Visa member banks.Therefore, first quarter 2008 diluted earnings per share were positively impacted by $0.09 as a result of these non-recurring items. In March 2009, Bancorp repurchased all 28,000 shares of preferred stock issued on December 5, 2008 as part of the CPP.A total of $28.2 million was paid to the Treasury, including accrued dividends of $179 thousand. The CPP was established by the Treasury pursuant to the Troubled Asset Relief Program (“TARP”).Warrants that were issued to the Treasury as part of TARP to purchase 154,242 shares of common stock at a per share exercise price of $27.23 remain outstanding. Net interest income of $12.8 million in the quarter ended March 31, 2009 increased $1.5 million, or 13.4%, from the same period last year, reflecting growth in interest earning assets and a decline in the cost of funds, partially offset by lower loan yields in a declining rate environment. The tax-equivalent net interest margin was 5.15% in the first quarter of 2009 compared to 5.41% in the first quarter of 2008, and 5.36% for the fourth quarter of 2008. Non-interest income totaled $1.2 million in the first quarter of 2009.Excluding a $457 thousand pre-tax non-recurring gain on the sale of Visa Inc. shares in the first quarter of 2008, non-interest income is essentially unchanged between the two periods. Non-interest expense totaled $7.6 million in the first quarter of 2009.Excluding the first quarter 2008 reversal of the $242 thousand Visa Inc. litigation liability initially recorded in the fourth quarter of 2007, non-interest expense increased $314 thousand, or 4.3%, from the same period a year ago. The increase reflected higher personnel costs associated with branch expansion, higher FDIC premiums related to increased deposits levels and significantly higher FDIC premium assessments, increased legal fees in connection with our participation and termination in the CPP program, as well as legal fees associated with non-accrual loans, partially offset by lower information technology costs. About Bank of Marin Bancorp Bancorp's assets currently exceed $1 billion.Bank of Marin, as the sole subsidiary of Bancorp, operates twelve branch offices in California and a commercial loan production office in San Francisco. The Bank's Administrative offices are located in Novato, California and its Wealth Management Services are located in Corte Madera, Novato and Petaluma, California. Bank of Marin has received a superior five-star rating from Bauer Financial for 39 consecutive quarters, and hasbeen named to the Bauer Financial recommended list for 68 quarters (www.bauerfinancial.com). The Bank has also received the distinction of being rated number 19 out of 317 California banks by The Street as of December 31, 2008, and was awarded one of the "Best Places to Work in the Bay Area" by the San Francisco Business Times. For more information, visit Bank of Marin at www.bankofmarin.com. Forward Looking Statements This release may contain certain forward-looking statements that are based on management’s current expectations regarding economic, legislative, and regulatory issues that may impact Bancorp’s earnings in future periods. Forward-looking statements can be identified by the fact that they do not relate strictly to historical or current facts. They often include the words “believe,” “expect,” “intend,” “estimate” or words of similar meaning, or future or conditional verbs such as “will,” “would,” “should,” “could” or “may.” Factors that could cause future results to vary materially from current management expectations include, but are not limited to, general economic conditions, the current financial turmoil in the United States and abroad, changes in interest rates, deposit flows, real estate values, and competition; changes in accounting principles, policies or guidelines; changes in legislation or regulation; and other economic, competitive, governmental, regulatory and technological factors affecting Bancorp’s operations, pricing, products and services. These and other important factors are detailed in various securities law filings made periodically by Bancorp or the Bank, copies of which are available from Bancorp without charge. Bancorp undertakes no obligation to release publicly the result of any revisions to these forward-looking statements that may be made to reflect events or circumstances after the date of this press release or to reflect the occurrence of unanticipated events. 2 BANK OF MARIN BANCORP FINANCIAL HIGHLIGHTS Year To Year Comparison March 31, 2009 FIRST QUARTER QTR 2009 QTR 2008 CHANGE % CHANGE NET INCOME $ $ $ (1.4%) DILUTED EARNINGS PER COMMON SHARE $ $ $ (41.3%) RETURN ON AVERAGE ASSETS (ROA) 1.23% 1.48% (0.25%) (16.9%) RETURN ON AVERAGE EQUITY (ROE) 10.28% 14.63% (4.36%) (29.8%) RETURN ON AVERAGE COMMON EQUITY 7.77% 14.63% (6.86%) (46.9%) EFFICIENCY RATIO 53.81% 53.89% (0.08%) (0.1%) TAX-EQUIVALENT NET INTEREST MARGIN 5.15% 5.41% (0.26%) (4.8%) AT PERIOD END Mar 31 2009 Mar 31 2008 CHANGE % CHANGE TOTAL ASSETS $ $ $ 16.8% TOTAL DEPOSITS $ $ $ 13.1% TOTAL LOANS $ $ $ 19.8% TOTAL NONPERFORMING LOANS $ $ $ 2940.6% TOTAL ACCRUING LOANS 30-89 DAYS PAST DUE $ $ $ 1059.5% LOAN LOSS RESERVE TO LOANS 1.12% 1.07% 0.05% 4.7% LOAN LOSS RESERVE TO NON-PERFORMING LOANS 1.4x 33.6x (32.2 )x (95.8%) STOCKHOLDERS' EQUITY $ $ $ 10.6% BOOK VALUE PER SHARE $ $ $ 10.1% TOTAL CAPITAL TO ASSETS 9.33% 9.86% (0.53%) (5.4%) TOTAL RISK BASED CAPITAL RATIO-BANK* 11.1% 11.4% (0.30%) (2.6%) TOTAL RISK BASED CAPITAL RATIO-BANCORP* 11.3% 11.9% (0.60%) (5.0%) *Current period estimated 3 BANK OF MARIN BANCORP CONSOLIDATED STATEMENT OF CONDITION at March 31, 2009, December 31, 2008 and March 31, 2008 (in thousands, except share data;March 31, 2009 and March 31, 2008 unaudited) March 31, 2009 December 31, 2008 March 31, 2008 Assets Cash and due from banks $ $ $ Investment securities Held to maturity, at amortized cost Available for sale (at fair market value; amortized cost $75,127, $79,284 and $73,747 March 31, 2009, December 31, 2008 and March 31, 2008, respectively) Total investment securities Loans, net of allowance for loan losses of $10,289, $9,950 and $8,199 at March 31, 2009, December 31, 2008 and March 31, 2008, respectively Bank premises and equipment, net Interest receivable and other assets Total assets $ $ $ Liabilities and Stockholders' Equity Liabilities Deposits Non-interest bearing $ $ $ Interest bearing Transaction accounts Savings and money market CDARS® reciprocal time Other time Total deposits Federal funds purchased and Federal Home Loan Bank borrowings Subordinated debenture Interest payable and other liabilities Total liabilities Stockholders' Equity Preferred stock, no par value, $1,000 per share liquidation preference Authorized - 5,000,000 shares; Issued and outstanding - none, 28,000 shares and none at March 31, 2009, December 31, 2008 and March 31, 2008, respectively Common stock, no par value Authorized - 15,000,000 shares Issued and outstanding - 5,154,430 shares, 5,146,798 shares and 5,131,546 shares at March 31, 2009, December 31, 2008and March 31, 2008, respectively Retained earnings Accumulated other comprehensive income, net Total stockholders' equity Total liabilities and stockholders' equity $ $ $ 4 BANK OF MARIN BANCORP CONSOLIDATED STATEMENT OF OPERATIONS for the three months ended March 31, 2009, December 31, 2008 and March 31, 2008 (in thousands, except per share amounts; unaudited) March 31, 2009 December 31, 2008 March 31, 2008 Interest income Interest and fees on loans $ $ $ Interest on investment securities Securities of U.S. Government agencies Obligations of state and political subdivisions (tax exempt) Corporate debt securities and other 1 15 89 Interest on Federal funds sold Total interest income Interest expense Interest on interest bearing transaction accounts 24 67 88 Interest on savings and money market deposits Interest on CDARS® reciprocal time deposits Interest on other time deposits Interest on borrowed funds Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income Service charges on deposit accounts Wealth Management Services Net gain on redemption of shares in Visa, Inc. Other income Total non-interest income Non-interest expense Salaries and related benefits Occupancy and equipment Depreciation and amortization Data processing Professional services Other expense Total non-interest expense Income before provision for income taxes Provision for income taxes Net income $ $ $ Preferred stock dividends and accretion $ ) $ ) Net income available to common stockholders $ $ $ Net income per common share: Basic $ $ $ Diluted $ $ $ Weighted average shares used to compute net income per common share: Basic Diluted Dividends declared per common share $ $ $ 5
